Exhibit 99.2 Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For the Month Ending April 30, 2012: Storm Cost Recovery Group SRC’s Collected and Remitted Total Collected: $1,167,712.10 Remitted: $1,149,727.59* *Includes $60,779.76 collected in March and remitted in April.Difference between total collected and total remitted amount reflects $78,764.27 collected in April and remitted in May. $8,557.19 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of May 2012. ENTERGY ARKANSAS,INC., as Servicer By /s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For the Month Ending May 31, 2012: Storm Cost Recovery Group SRC’s Collected and Remitted Total Collected: $1,096,684.48 Remitted: $1,129,170.26 * *Includes $78,764.27 collected in April and remitted in May.Difference between total collected and total remitted amount reflects $46,278.49 collected in May and remitted in June. $8216.80 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of June 2012. ENTERGY ARKANSAS,INC., as Servicer By /s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For Month Ending June 30, 2012: SRC Class Total SRC Remittances During Month Collected: $1,233,480.89 Remitted: $1,209,439.15* *Includes $46,278.49 collected in May and remitted in June.Difference between total collected and total remitted amount reflects $70,320.23 collected in June and remitted in July. $7,246.41 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of July 2012. ENTERGY ARKANSAS,INC., as Servicer By /s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For Month EndingJuly 31, 2012: SRC Class Total SRC Remittances During Month Collected: $1,462,601.14 Remitted: $1,492,789.26* *Includes $70,320.23 collected in June and remitted in July.Difference between total collected and total remitted amount reflects $40,132.11collected in July and remitted in August. $6,843.99 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of August 2012. ENTERGY ARKANSAS,INC., as Servicer By /s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For Month Ending August 31, 2012: SRC Class Total SRC Remittances During Month Collected: $1,657,068.43 Remitted: $1,583,514.81* *Includes $40,132.11collected in July and remitted in August.Difference between total collected and total remitted amount reflects $113,685.73collected in August and remitted in September. $8,595.33 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of September 2012. ENTERGY ARKANSAS,INC., as Servicer By /s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For Month EndingSeptember 30, 2012: SRC Class Total SRC Remittances During Month Collected: $1,502,671.13 Remitted: $1,453,607.94* *Includes $113,685.73 collected in August and remitted in September.Difference between total collected and total remitted amount reflects $162,748.92 collected in September and remitted in October. $8,683.74 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of October 2012. ENTERGY ARKANSAS,INC., as Servicer By /s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer
